                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

JEAN PIERRE SKOV,              )
                               )
               Plaintiff,      )
                               )
               v.              )      Civil No. 2013-100
                               )
                               )
JENNIFER SKOV, KAREN SKOV,     )
GIFFORD, ASTA S. MOORE, CARLOS )
RAYMOND SKOV, LAURA ROSA KOCK  )
a/k/a LAURA ROSA KOCH,         )
                               )
               Defendants.     )
                               )
                               )




ATTORNEYS:

Ellen G. Donovan, Esq.
Law Office of Ellen G. Donovan
Christiansted, U.S.V.I.
     For Jean Pierre Skov,

Lee J. Rohn
Lee J. Rohn & Associates
St. Croix, U.S.V.I.
     For Jennifer Skov and Karen Skov Gifford,

Asta S. Moore
Sarasota, FL
     Pro se,

Mark W. Eckard, Esq.
Hamm Eckard LLP
St. Croix, U.S.V.I.
     For Laura Rosa Koch.
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 2

                                   ORDER

GÓMEZ, J.

      Before the Court is the complaint of Jean Pierre Skov.

                       I.   FACTUAL AND PROCEDURAL HISTORY

      Jean Pierre Skov (“Jean Skov”); Jennifer Skov; Karen Skov

Gifford (“Gifford”); Asta S. Moore (“Moore”); and Laura Rosa

Koch, Trustee of the Laura Rosa Koch Revocable Trust (the “Koch

Trust”) are tenants in common who share title to certain real

property located in St. Croix, U.S. Virgin Islands, and

described as:

        Plot No. 20, consisting of 0.861 U.S. Acres, more or
        less;
        Plot No. 26, consisting of 3.527 U.S. Acres, more or
        less;
        Plot No. 29, consisting of 2.530 U.S. Acres, more or
        less;
        of Estate Teagues Bay, East End Quarter "B" as more
        fully shown on OLG Drawing No. 4630 dated May 3,
        1900, as revised on September 12, 1990;

        Plot No. 34, consisting of 1.8650 U.S. Acres, more
        or less of Estate Teagues Bay, East End Quarter "B",
        as more fully shown on OLG Drawing No. 5195, dated
        January 3, 2001 as revised January 18, 2001; and

        Remainder of Estate Teagues Bay, East End Quarter
        "B", consisting of approximately 11.217 U.S. Acres,
        more or less as more fully shown on OLG Drawing No.
        5196 dated January 3, 2001 as revised on September
        18, 2001

ECF No. 37 , Exh. 1 at 1 (collectively, the “Property”).

      On October 29, 2013, Jean Skov filed a complaint in which

he sought partition of the Property. On April 18, 2018, Jean
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 3

Skov filed a motion seeking an order of partition. Jean Skov

also asserted that his attorney had identified “three persons

who have no relationship with [Jean Skov’s attorney] or with any

of the parties and are willing to serve as referees” in this

matter. See id. The three individuals are:

        a) Britain H. Bryant, Esq, an attorney admitted to
        practice law in the Virgin Islands with over fifty
        years of experience in real estate matters on St.
        Croix;
        b) Helen (Honnie) Edwards, owner of Calabash Real
        Estate, a licensed real estate broker with over
        nineteen (19) years of experience in real estate
        matters on St. Croix; [and]
        c) Ronald W. Howard, a licensed real estate
        appraiser, with over fourteen (14) years of
        experience in real estate matters on St. Croix.

ECF No. 76 at 5.

      Gifford and Jennifer Skov objected to the referees proposed

by Jean Skov. They asserted that Britain H. Bryant’s (“Bryant”)

law firm is “an insurance defense firm,” “not a real estate

firm” and that “[t]here is no evidence that [Bryant] has the

expertise to partition property.” ECF No. 77 at 2. With respect

to Helen Edwards (“Edwards”), Gifford and Jennifer Skov assert

that “[t]here is no evidence she has the expertise to divide

real estate in a fair and impartial manner.” Id. Finally,

Gifford and Jennifer Skov assert that it “is not apparent”

whether Ronald W. Howard (“Howard”) is a licensed appraiser or
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 4

“what experience he has in dividing up farm land.” Id. Gifford

and Jennifer Skov did not suggest alternative referees.

      On February 1, 2019, the Court granted Jean Skov’s motion

for partition in part. The Court found that Jean Skov had

demonstrated that he was entitled to a partition of the Property

and made findings with respect to the parties’ interest in the

Property. Specifically, the Court found that the parties are

entitled to the following shares of the Property: 1/10th to

Jennifer Skov; 1/10th to Gifford; 1/5th to Moore; 1/4th to Jean

Skov; and 7/20th to the Koch Trust.

      The Court deferred on appointing referees in its February

1, 2019, order. Instead, the Court provided Gifford and Jennifer

Skov an opportunity to “recommend individuals who may serve as

referees in this partition action along with descriptions of the

proposed referees’ credentials.” See ECF No. 90 at 7-8.

      On March 12, 2019, Jennifer Skov and Gifford filed a

document captioned “Notice of Filing Suggestions of Appointment

of Referees.” That document reads, in its entirety: “COMES NOW

Jennifer Skov and Karen Skov Gifford, by and through undersigned

counsel, and suggest that Attorney Glenda Cameron or Attorney

Flavia Logie be appointed as referees.” ECF No. 93.
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 5

                             II.   DISCUSSION

      Title 28, Section 458, of the Virgin Islands Code provides:

        If it is alleged in the complaint and established by
        evidence, or if it appears by the evidence, without
        such   allegation   in   the    complaint,   to   the
        satisfaction of the court, that the property, or any
        part of it, is so situated that partition cannot be
        made without great prejudice to the owners, the court
        may order a sale thereof, and for that purpose may
        appoint one or more referees. Otherwise, upon the
        requisite proofs being made, the court shall adjudge
        a partition according to the respective rights of
        the parties, as ascertained by the court, and appoint
        three referees therefor. The court shall designate
        the portion to remain undivided for the owners whose
        interests remain unknown or not ascertained.

28 V.I.C. § 458.

      Title 28, Section 459, of the Virgin Islands Code

elaborates on the role of the referees in a partition:

        In making the partition the referees shall divide
        the property and allot the several portions thereof
        to the respective parties, quality and quantity
        relatively considered, according to the respective
        rights of the parties as determined by the court,
        designating   the   several  portions   by   proper
        landmarks, and may employ a surveyor with the
        necessary assistants to aid them therein. The
        referees shall make a report of their proceedings
        specifying therein the manner of executing their
        trust, describing the property divided and the
        shares allotted to each party, with a particular
        description of each share.

28 U.S.C. § 459.

      The Court previously held that Jean Skov was entitled to a

partition of the Property and determined “the respective rights
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 6

of the parties” in this action. See 28 U.S.C. § 458. The Court

now considers to the appointment of referees. To that end, Jean

Skov has submitted information about the experience and

qualifications of his proposed referees. The same cannot be said

of Jennifer Skov and Gifford. Indeed, the submission of Jennifer

Skov and Gifford, which proposes Glenda Cameron and Flavia Logie

as referees, is wanting, as the only reference to Glenda

Cameron’s or Flavia Logie’s qualifications and experience is a

reference to their title as “[a]ttorney[s].”

      In light of the record before the Court, the Court finds

that Britain H. Bryant, Esq; Helen Edwards; and Ronald W. Howard

are qualified to serve as referees in this matter.

      The premises considered, it is hereby

      ORDERED that Britain H. Bryant, Esq; Helen Edwards; and

Ronald W. Howard are appointed as referees in this matter; it is

further

      ORDERED that, in accordance with 28 V.I.C. § 459, the

referees shall divide the Property between the parties in a

manner that considers both the quality and quantity of the

Property and provides 1/10th to Jennifer Skov; 1/10th to Karen

Skov Gifford; 1/5th to Asta S. Moore; 1/4th to Jean Pierre Skov;

and 7/20th to the Laura Rosa Koch, Trustee of the Laura Rosa

Koch Revocable Trust; and it is further
Skov v. Skov, et al.
Civil No. 2013-100
Order
Page 7

      ORDERED that, no later than September 3, 2019, the referees

shall provide a report of their proceedings to the Court in

accordance with 28 V.I.C. § 459.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
